Citation Nr: 18100359
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 07-28 538
DATE:	April 10, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to an evaluation of 60 percent disabling for service-connected chronic fatigue and weakness due to chemotherapy and radiation treatment for lung cancer is granted; an evaluation in excess of 60 percent is denied. 
The claim of entitlement to a compensable rating for residuals of lung cancer from May 1, 2005 is denied.
FINDINGS OF FACT
1.   Throughout the period on appeal, the evidence shows that the Veterans chronic fatigue and weakness restricted his daily routine activities to less than 50 percent of the pre-illness level.  There is no evidence that his condition almost completely limited routine daily activities, precluded self-care, or was so incapacitating as to require bed rest and treatment by a physician.
2.  Throughout the period on appeal, the Veterans lung cancer status post radiation and chemo therapy was in remission, and there is no evidence of residual conditions which would warrant a compensable evaluation.
CONCLUSIONS OF LAW
1.   The criteria for establishing entitlement to an evaluation of 60 percent disabling, but no higher, for service-connected chronic fatigue and weakness due to chemotherapy and radiation treatment for lung cancer have been met.  38U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 6354 (2017).
2. The criteria for establishing entitlement to a compensable rating for residuals of lung cancer from May 1, 2005, have not been met.  38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6819 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran honorably served on active duty with the United States Army from January 1957 to February 1977.
The Veteran passed away in November 2010.  The appellant is the surviving spouse of the Veteran and has been properly substituted as the claimant in this matter.
This matter comes before the Board of Veterans Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
This matter was previously remanded by the Board in July 2015 for additional development.  As the requested development has been completed, the claim has been returned to the Board for appellate consideration. 
The Veteran and the appellant testified at a hearing before a Veterans Law Judge in October 2008.  This Veterans Law Judge is no longer employed by the Board.  The February 2018 statement from the Veterans representative acknowledged notification of this fact.  The Veterans representative indicated that they did not desire to be scheduled for a new hearing.  As such, the Board will proceed to adjudicate this claim without an additional hearing.
While the issue of entitlement to an effective date prior to July 10, 2009, for service connection for dementia, residuals of encephalopathy, due to treatment for lung cancer was denied in an October 2017 statement of the case (and appealed by the appellant in January 2018), at the time of this decision, this issue has not yet been certified to the Board for appellate review.  Therefore, the Board will not take jurisdiction of this issue at this time and it will be addressed in a future Board decision.
Duty to Notify and Assist
VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claims file.
In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veterans service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.  
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
As there is no allegation that the October 2008 hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Increased Rating
Increased Ratings, Generally
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).  The Board determines the extent to which a veterans service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.10 (2016).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.
The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).
1.   Entitlement to an evaluation in excess of 40 percent disabling for service-connected chronic fatigue and weakness due to chemotherapy and radiation treatment for lung cancer.
The surviving spouse of the Veteran seeks an evaluation in excess of 40 percent disabling for the Veterans service-connected chronic fatigue and weakness due to chemotherapy and radiation treatment for lung cancer. 
The Veterans chronic fatigue and weakness due to chemotherapy and radiation treatment for lung cancer has been evaluated as 40 percent disabling from May 1, 2005, under 38 C.F.R. 4.88b, Diagnostic Code (DC) 6354. 
Diagnostic Code 6354 provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 40 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least four hours but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  
A Note to Diagnostic Code 6354 provides that, for the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician. 38 C.F.R. § 4.88b, Diagnostic Code 6354, Note (2017).
On review of the evidence, the Board finds that an evaluation of 60 percent disabling, but no higher, more closely approximated the severity of the Veterans service connected chronic fatigue and weakness due to chemotherapy and radiation treatment for lung cancer throughout the period on appeal.
Review of the record shows that the Veteran was diagnosed with small cell lung cancer in 2004 and underwent chemotherapy and radiation treatments.  His last treatment was completed in 2004.  In April 2005, a primary care treatment note indicated that the condition was in full remission. 
A private physicians statement, dated March 2006, described the Veterans complaints of chronic fatigue and generalized muscle weakness.  He was diagnosed with chronic fatigue syndrome and the condition was deemed related to prior radiation and chemotherapy treatment for small cell carcinoma of the lung.  Other physicians statements reference the Veterans complaints of profound fatigue and weakness and report his use of a wheelchair to aid with mobility.  The Veterans need for assistance with self-care was also noted. 
A treatment record, dated October 2008, revealed that the Veteran complained of tremors, an unsteady gait, and muscle weakness.  The Veteran underwent physical therapy in December 2007 and his gait improved.  During treatment, the Veteran denied back pain and any cervical, thoracic or lumbar disease.
A kinesiotherapy note, dated February 2009, revealed the Veteran used a wheelchair to aid with mobility.  A neurological evaluation conducted in May 2009 revealed that the Veteran was able to stand from sitting with hand support and step onto a stool without assistance.  His coordination was deemed symmetric and his tendon reflexes were described as trace to absent.  His biceps, triceps, knees and ankles were also noted as symmetric.  The Veterans muscle strength, sensation and range of motion were within normal ranges.  In October 2009, a primary care note shows that the Veteran was evaluated following a suspicious chest X-ray and no evidence of recurrence of prior lung cancer was discovered.
Pursuant to a July 2015 Board decision, the Veterans claim was remanded for additional development to include evaluation of treatment records from the Select Specialty Hospital and Bay Medical Center.
Review of treatment records from Bay Medical Center revealed that the Veteran underwent a CT (computed tomography) with contrast in June 2010.  No evidence of lung cancer was discovered.  Progress notes from Select Specialty Hospital, dated in the same month, show that the Veteran appeared well-nourished and hydrated on examination with no evidence of apparent distress.  Movement of all extremities was noted, with evidence of generalized weakness.  A neurological consultation note indicated that the Veteran denied unusual joint pain, immobility, or loss of function.  Muscle strength and tone was normal in all extremities.  There was no evidence of atrophy.  The Veterans inability to tandem walk was noted.  Rehabilitative treatment was recommended.  
Physical therapy progress notes, dated August 2010, show treatment for chronic obstructive pulmonary disease (COPD) and generalized muscle weakness.  Ongoing treatment was advised to increase the Veterans independence with gait, minimize falls, increase lower extremity range of motion and strength, and improve dynamic balance in order to enhance his quality of life.  The Veteran reportedly demonstrated good rehab potential as he appeared motivated to participate, had strong family support, and therapy would improve his ability to perform gait and transfers with increased safety.  The progress notes also indicated improvement was attainable and that the Veterans wife and primary care givers were instructed on techniques to improve his functional abilities and decrease the need for assistance.  Throughout the appeal period, the Veteran resided at the home he shared with his wife. 
Resolving all doubt in favor of the Veteran, the Board finds that the symptoms associated with the Veterans service-connected chronic fatigue and weakness due to chemotherapy and radiation treatment for lung cancer have more nearly approximated a 60 percent evaluation due to restricted routine daily activities at less than 50 percent of the pre-illness levels.  
The Board notes that the Veteran was afforded a VA examination to assess the current severity of his symptoms in July 2009.  On evaluation, his daily activities were limited as to cutting his food, dressing himself, and going to the bathroom.  Prescribed bedrest or incapacitation was only indicated during a 5-6 day hospitalization for pneumonia in December 2008.  According to his wife, the Veteran slept 12-13 hours per day and experienced daytime fatigue that waxed and waned.  He was unable to drive, used a walker or wheel chair to aid with mobility, and a power elevating chair with a phone attached in the event that he is left alone for any period.  The Veteran was monitored full-time and was left alone no more than 20 percent of the time.  
On examination, the Veterans posture was described as stooped while holding onto a walker with broad based slow gait.  Difficulty rising from a seated position was noted.  A wheeled walker was used as an assistive device.  Strength testing to gravity and resistance was within normal limits for age.  Mild hand atrophy was reported.  Following the clinical evaluation the examiner opined that the Veteran did not meet the criteria for chronic fatigue syndrome.  
In spite of the aforementioned, the Board notes that the medical evidence reveals that the Veteran had a current diagnosis of chronic fatigue syndrome and his condition was deemed related to prior radiation and chemotherapy treatments for small cell carcinoma of the lung.  VA and private treatment records show he suffered from generalized weakness and gait problems, was limited in his ability to perform self-care, and required assistive devices to ambulate or leave the house.  Rehabilitative therapy was prescribed to improve his mobility.  In multiple lay statements, the Veterans family described his declining cognitive ability, reduced strength and stamina, limited ability to walk, and difficulty with managing self-care, to include bathing and getting out of bed.  The statements also indicated that the Veteran suffered frequent falls and could not be left alone for any extended period. 
In making all determinations, the Board has fully considered the competent lay and medical evidence of record.  It also acknowledges that lay statements are generally deemed credible to the extent that they report on observable symptoms, their current severity and/or articulate the Veterans belief that he is entitled to a higher rating.  While the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome, the Board affords little probative weight to the asserted conclusion as it is not supported by the evidence of record.  More specifically, the medical evidence shows that the Veteran received ongoing treatment for symptoms related to chronic fatigue syndrome to include physical therapy for generalized muscle weakness.  Lay evidence also indicated that the Veteran required significant aid and assistance with performing normal daily activities including feeding himself, walking, bathing, getting out of bed and was unable to be left alone for any extended period.  The Board finds the lay evidence credible as the reporting of the Veterans level of impairment remained substantially consistent throughout the period on appeal. Affording the Veteran the benefit of the doubt, the Board finds that the criteria for a 60 percent schedular rating for chronic fatigue syndrome have been met for the entire period on appeal.
The Board has also considered entitlement to a disability rating in excess of 60 percent.  However, there is no indication that the Veterans symptoms were so severe that his routine daily activities were almost completely restricted, he was precluded from self-care, or that his symptoms were so incapacitating as to require bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2017).  In fact, the record reflects that the Veteran was only prescribed bed rest during a 5-6 day hospitalization for pneumonia in December 2008.  The Board therefore finds that the evidence of record does not justify the assignment of a 100 percent rating at any point during this appeal under 38 C.F.R. § 6354.. 
Accordingly, the Board finds an evaluation of 60 percent disabling, but no higher, most closely approximates the severity of the Veterans disability during the appeal period.  Conversely, it also finds that the preponderance of the evidence is against the assignment of any higher rating. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
2.   Entitlement to a compensable rating for residuals of lung cancer from May 1, 2005.
The surviving spouse of the Veteran seeks a compensable evaluation for the  residuals of lung cancer since May 1, 2005.  The preponderance of the evidence is against the claim.
The Veterans residuals of lung cancer were evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6819, which governs malignant neoplasms of any specified part of the respiratory system. 
Under Diagnostic Code 6819, a 100 percent rating continues beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure. Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.
In this case, the Veteran ceased radiation and chemo therapy treatment for small cell carcinoma of the lung in 2004.  A VA outpatient clinic note, dated April 2005, indicated that the condition was in full remission. No residual complaints were noted. 
In August 2005, the Veteran underwent a VA examination.  On examination, the Veteran admitted a length history of cigarette smoking and reported current symptoms including mild expiratory wheezing.  A recent chest X-ray did not reveal any evidence of recurrence of lung cancer.  Updated pulmonary function testing revealed evidence of severe obstructive airflow impairment with mild reversibility on inhaled bronchodilators.  The examiner diagnosed the Veteran with COPD as due to excessive cigarette smoking.  No residual conditions were referenced or indicated.
In June 2010, the Veteran underwent a computerized tomography (CT) scan with contrast.  There was no evidence of lung cancer.  In November 2010, the Veteran passed away.  His death certificate listed his primary cause of death as cardiac respiratory failure.  Secondary conditions included a prior history of lung cancer, hypertension, and hypothyroidism.
In light of the forgoing, the Board finds that a compensable evaluation is not warranted at any point during the appeal period as the medical evidence fails to show recurrence of the Veterans small cell carcinoma of the lung.  More specifically, the record reflects numerous diagnostic evaluations to confirm the status of the Veterans lung cancer.  X-ray films in April 2005 and October 2009 failed to show any evidence of lung cancer.  A June 2010 CT scan yielded negative findings.  Based upon the forgoing, a compensable evaluation is not warranted.
Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  Therefore, the Board finds that the claim for a compensable disability rating for small cell carcinoma of the lung must be denied under 38 C.F.R. § 4.97, Diagnostic Code 6819.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel
 

